


110 HR 6630 : To prohibit the Secretary of Transportation

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		2d Session
		H. R. 6630
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2008
			 Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To prohibit the Secretary of Transportation
		  from granting authority to a motor carrier domiciled in Mexico to operate
		  beyond United States municipalities and commercial zones on the United
		  States-Mexico border unless expressly authorized by Congress.
	
	
		1.Limitation on long-haul cross
			 border motor carrier operations
			(a)Termination of
			 pilot programNot later than September 6, 2008, the Secretary of
			 Transportation shall terminate the one-year cross border demonstration project
			 the Secretary started on September 6, 2007, as described in the Federal
			 Register notices dated May 1, 2007 (72 Fed. Reg. 23883), June 8, 2007 (72 Fed.
			 Reg. 31877), and August 17, 2007 (72 Fed. Reg. 46263).
			(b)Congressional
			 authorization requiredUnless expressly authorized by Congress,
			 the Secretary may not grant authority to a motor carrier domiciled in Mexico to
			 operate beyond United States municipalities and commercial zones on the United
			 States-Mexico border after September 6, 2008.
			2.Reports to
			 CongressNot later than 60
			 days after the date of enactment of this Act—
			(1)the Inspector
			 General of the Department of Transportation shall transmit to Congress the
			 final report required by section 6901(c) of the U.S. Troop Readiness, Veterans’
			 Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007
			 (Public Law 110–28);
			(2)the independent
			 review panel established by the Secretary of Transportation to monitor the
			 demonstration project referred to in section 1(a) shall transmit to Congress a
			 report—
				(A)evaluating the
			 effects that the demonstration project has had on motor carrier safety,
			 including an analysis of any accidents involving motor carriers participating
			 in the demonstration project; and
				(B)containing
			 recommendations for modifications to the process of granting authority to a
			 motor carrier domiciled in Mexico to operate beyond United States
			 municipalities and commercial zones on the United States-Mexico border and for
			 monitoring the future operations of such carriers in the United States, in
			 order to enhance safety;
				(3)the Secretary
			 shall transmit to Congress a report detailing the implementation of and the
			 participation of motor carriers in the demonstration project referred to in
			 section 1(a), including—
				(A)the number and
			 names of United States and Mexico domiciled motor carriers that participated in
			 the demonstration project and the number of vehicles each motor carrier
			 utilized in the demonstration project;
				(B)the number of
			 border crossings by motor carriers participating in the demonstration project,
			 including the number of crossings which resulted in a motor carrier traveling
			 beyond United States municipalities and commercial zones on the United
			 States-Mexico border;
				(C)an itemization of
			 safety and operational violations identified among motor carriers participating
			 in the demonstration project in pre-authorization safety audits, compliance
			 reviews, and roadside inspections, including a review of the most frequent
			 types of violations;
				(D)an analysis of the
			 cost to the Federal Government and State partners of implementing the
			 demonstration project, including administrative costs, safety monitoring and
			 enforcement costs, and the cost of installing global positioning system units
			 on participating vehicles; and
				(E)measures taken by
			 the Secretary to terminate the authority of motor carriers participating in the
			 demonstration project to operate beyond United States municipalities and
			 commercial zones on the United States-Mexico border after September 6, 2008,
			 and ensure that such motor carriers cease long-haul operations.
				
	
		
			Passed the House of
			 Representatives September 9, 2008.
			Lorraine C. Miller,
			Clerk
		
	
